Citation Nr: 1426343	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-31 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the left leg.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



'

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran and his spouse testified before a Decision Review Officer (DRO) in March 2013 and at a Board hearing at the RO in July 2013.  These transcripts have been associated with the file.

The issue of service connection for peripheral neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's peripheral vascular disease of the left leg is not etiologically related to active service. 


CONCLUSION OF LAW

Peripheral vascular disease was not incurred in or aggravated by active service and arteriosclerosis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

VA has specified duties to notify and assist a claimant for benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In an April 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The VCAA notice letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), Social Security Administration (SSA) records, private treatment records, VA outpatient treatment reports, adequate VA examination and opinion as well as statements from the Veteran, his spouse, and his representative. The Veteran was informed of evidence that would substantiate his claims during the March 2013 and July 2013 hearings, and neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings. 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

Service Connection Claim

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arteriosclerosis is considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).





Service connection also may be granted for any disability shown after service, when all of the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. 3.303(d).  

The Veteran meets the first requirement of any service-connection claim, which is that has the claimed disability.  Boyer v. West, 210 F.3d 1351, 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  He has received a diagnosis of peripheral vascular disease.  (See April 2008 VA examination report.)  

Regarding what occurred in service, the Veteran's STRs show that he received treatment for contusions to the left calf and ankle in November 1970.  He was involved in a motorcycle accident the previous week.  He was advised to keep the leg elevated.  Three days later he continued to complain of throbbing pain.  The calf was noted to be edematous.  He was advised to continue applying heat and elevating his left leg.  There is no further medical reference to the left leg for the remainder of service.  

Therefore, the Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  Unfortunately, however, in this particular instance the most probative-meaning competent and credible-evidence is against this claim for peripheral vascular disease.

The April 2008 VA allopathic and osteopathic physician found that it was less likely than not that the peripheral vascular disease was related to military service.  She acknowledged the Veteran's in-service accident but noted that he sustained an injury to soft tissue of the left leg, while the current disability is related to peripheral vascular disease, which is caused by the Veteran's cigarette smoking, hyperlipidemia, and hypertension.  She added that according to the medical literature the risk factors that favor the development of peripheral atherosclerosis are similar to those that promote coronary atherosclerosis.  These include diabetes mellitus, cigarette smoking, hyperlipidemia, and hypertension.  She concluded that there is no evidence that contusion of the leg (without joint involvement) would cause such disabilities as peripheral vascular disease, arthralgia, or arthritis of the left ankle.  

The Board gives greater probative weight to the report and opinion of this evaluating VA professional because of the consideration of the Veteran's pertinent medical and other history-as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of the opinion, which instead is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  This examiner also has medical expertise, which is another relevant consideration adding to this opinion's greater probative value.  

Moreover, there are no medical records reflecting complaints, diagnosis, or findings, related to peripheral vascular disease until he applied for benefits in 2007, so not until nearly 36 years (i.e., over three decades) after the Veteran's military service ended.  While the Veteran reports (at his April 2008 VA examination) that claudication of the lower extremities began in 1997; this is still an extended period of time subsequent to military service discharge, over 25 years.  There is no evidence showing that he had arteriosclerotic vascular disease within a year of service discharge, let alone to a degree of 10 percent disabling.  

At his Board hearing, the Veteran reported that he did receive medical treatment for blood clots of the legs in East Texas within 2 years of service discharge; however, he is unable to remember the physician's name or obtain any records, and there is no basis for any further development in this regard.  While the Veteran is competent to report such treatment, the Board may consider the absence of any indication of a relevant medical complaint or record until so long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

At his hearing, the Veteran also reported that in fulfilling his military duties on the flight line, he was required to work in a stooped position which is another factor that led to the development of peripheral vascular disease.  The Veteran is competent to report his body position and duties as well as his continuing symptoms, but he is not credible, as far as diagnosing peripheral vascular disease and relating it to service.  The VA examiner took into consideration his military history, nevertheless, still found his current condition unrelated to military service.  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  

The Board has also considered the fact that there is no medical opinion in the file refuting the VA examiner's unfavorable opinion, and, again the Veteran's lay statements are insufficient to rebut this opinion given their lessened probative value.  For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claim.  Instead, the preponderance of the evidence is unfavorable, so the claim must be denied.  


ORDER

Service connection for peripheral vascular disease is denied.


REMAND

The Veteran contends that he has peripheral neuropathy of the lower extremities secondary to Agent Orange.  In the alternative, he claims that this disease resulted from the motorcycle accident that occurred during military service in 1970.  




In March 2007, the RO originally denied the claim due to a lack of a diagnosis of peripheral neuropathy.  Reviewing Virtual VA medical records, a nerve conduction study was completed by VA in September 2011.  The study revealed polyneuropathy in the lower extremities.  The VA examiner in April 2008 did not comment of the etiology of the currently diagnosed polyneuropathy.  While the contemporaneous diagnostic commentary seemed to suggest the etiology of his polyneuropathy stemmed from other factors such as alcohol abuse, it is not clear (see VA treatment records in September 2011, November 2011, January 2012, April 2012, March 2013).  In light of a current diagnosis of peripheral vascular disease and in-service injury to the lower extremity, a medical opinion is needed.     

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims files to the VA compensation examiner that performed the April 2008 VA examination of the Veteran for supplemental comment (addenda) concerning the likelihood that the diagnosed peripheral neuropathy is related to military service, in particular the late 1970 injury to the left lower leg.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

2.  Thereafter, the AOJ should readjudicate the issue in appellate status.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an opportunity to respond.  




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


